FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HANA HILSENRATH and OLIVER                       No. 07-17127
HILSENRATH,
                                                 D.C. No. CV-07-02782-WHA
               Plaintiffs - Appellants,

  and                                            MEMORANDUM *

NANA HILSENRATH; et al.,

               Plaintiffs,

  v.

THE SWISS CONFEDERATION; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                                                          **
                             Submitted October 19, 2010


Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hana Hilsenrath and Oliver Hilsenrath appeal pro se the district court’s

judgment dismissing their action against the Swiss Confederation and Swiss

government officials alleging violation of their rights under the United States

Constitution. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo, Af-Cap, Inc. v. Chevron Overseas (Congo) Ltd., 475 F.3d 1080, 1085-86

(9th Cir. 2007) , and we affirm.

      The Hilsenraths alleged that the Swiss Confederation, the Federal Attorney

General of Switzerland and an employee of the Swiss Attorney General violated

the Hilsenraths’ constitutional rights when they froze the Hilsenraths’ Swiss bank

assets during the course of a criminal investigation into allegedly illicit financial

dealings. The district court properly dismissed the action for lack of subject matter

jurisdiction because the Swiss government and its employees are immune from this

action under the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1330, 1602 et

seq. (“FSIA”) and the Hilsenraths did not establish the applicability of any of the

FSIA’s exceptions to sovereign immunity. See Security Pacific Nat. Bank v.

Derderian, 872 F.2d 281, 285 (9th Cir. 1989) (if the “claim does not fall within

one of the exceptions, the court cannot entertain the action” and it must dismiss the

action against the foreign state).

      AFFIRMED.


                                           -2-                                    07-17127